Citation Nr: 1044327	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  00-15 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent, 
effective May 1, 1995, and 20 percent, effective March 1, 2001, 
for arthralgia of the left ankle (left ankle disability).

2.  Entitlement to an initial rating in excess of 10 percent, 
effective May 1, 1995, and 20 percent, effective March 1, 2001, 
for arthralgia of the right ankle (right ankle disability).

3.  Entitlement to an initial rating in excess of 10 percent, 
effective May 1, 1995, and 40 percent, effective February 4, 
2000, for left scoliosis of the spine and degenerative joint 
disease of the L6-S1 vertebrae (back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to April 
1995.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision rendered by the Montgomery, Alabama 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

These matters were most recently remanded by the Board in August 
2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Court has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, a 
right to compliance with the remand orders."  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  As such, compliance with the terms 
of a remand is necessary prior to further appellate review, and 
if not, "the Board itself errs in failing to ensure 
compliance."  Id. 

The Board previously remanded this case for further development 
in August 2009.  In pertinent part, the Agency of Original 
Jurisdiction (AOJ) was asked to return the Veteran's claims file 
to the VA examiner who conducted a March 2008 joints examination 
for a supplemental opinion.  If that examiner was unavailable, 
then the Veteran was to be scheduled for a new examination.  In a 
September 2009 medical report, another VA physician informed the 
AOJ that the examiner who conducted the March 2008 examination 
was no longer employed at VA.  Rather than conduct a new 
examination as directed, however, the physician simply 
transcribed an operative report, noting the October 2000 pre- and 
post-operative diagnoses affecting the Veteran's bilateral 
ankles.  As noted in the Board's August 2009 Remand directive, 
however, a new examination should have been conducted.  

As per the claim for an increased rating for the low back 
disability, in the August 2009 Remand directive, the AOJ was 
directed to schedule the Veteran for a VA spine examination in 
order to obtain medical evidence as to the current severity of 
the service-connected disability.  No examination was conducted.  
As such, this matter must be remanded for compliance with the 
August 2009 Remand directive.  

Finally, the Board notes that, while these matters are being 
remanded for additional medical evidence and opinion, the Veteran 
is reminded that it remains her responsibility to submit evidence 
to support her claim.  38 U.S.C.A. § 5107(a).  

Accordingly, these matters are REMANDED for the following action:

1.  Schedule the Veteran for a VA ankle 
examination.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination.  

All necessary tests and studies should be 
conducted in order to ascertain the severity 
of the Veteran's service-connected bilateral 
ankle disabilities.  The examiner should 
determine the limitation of motion, if any, 
of the Veteran's ankles and discuss whether 
there is pain on movement, swelling, 
tenderness, deformity or atrophy of disuse.  
The examiner should elicit information as to 
the frequency, duration, and severity of any 
associated symptomatology, and loss of 
function in daily activities, including work 
and physical activity.

2.  Schedule the Veteran for a VA spine 
examination to determine the currently 
severity of her service-connected back 
disability.  The claims file must be provided 
to the examiner for review in conjunction 
with the examination.  The examiner should 
indicate in the report that the claims file 
was reviewed, and provide a complete 
rationale for all conclusions and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the severity 
of the Veteran's service-connected back 
disability.  The examiner should determine 
the limitation of motion, if any, of the 
Veteran's thoracolumbar spine and discuss 
whether there is pain on movement, swelling, 
tenderness, deformity or atrophy of disuse.  
The examiner should elicit information as to 
the frequency, duration, and severity of any 
associated symptomatology, and loss of 
function in daily activities, including work 
and physical activity.

3.  Thereafter, after ensuring compliance 
with this Remand's directives, the Veteran's 
claims should be readjudicated.  If such 
action does not resolve the claims, a 
Supplemental Statement of the Case should be 
issued to the Veteran and her representative.  
An appropriate period of time should be 
allowed for response.  Thereafter, these 
claims should be returned to this Board for 
further appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


